13 U.S. 387
9 Cranch 387
3 L.Ed. 768
THE BRIG CONCORD, TAYLOR, MASTER.
March 11, 1815

Absent. TODD, J.
THIS was an appeal from the sentence of the Circuit Court, affirming that of the District Court, which restored to the Claimants, neutral Spanish merchants at Teneriffe, 20 pipes of wine, part of the cargo of the British brig Concord, captured by the American privateer Marengo, in August, 1812, without payment of duties; although the same had been, by consent of the proctors for the parties, sold under an order of the Court.
The cause being submitted without argument:
STORY, J. delivered the opinion of the Court, as follows:


1
This is the case of a shipment made by a neutral house on board of a British ship which was captured, on a voyage from Teneriffe to London, by the private armed ship Marengo, and brought into the port of New York for adjudication. Pending the prize proceedings, the goods were sold by an interlocutory order of the District Court, and the proceeds brought into the registry. Upon the hearing, the property was decreed to be restored to the claimants without payment of duties; and this decree was afterwards affirmed in the Circuit Court. The cause has been brought, by appeal, to this Court for a final decision.


2
We are all of opinion that the proprietary interest of the claimants is completely proved; and therefore the decree of restoration must be affirmed.


3
With respect to the duties, we are all of opinion that the decree of the Courts below was erroneous. Where goods are brought by superior force, or by inevitable necessity, into the United States, they are not deemed to be so imported, in the sense of the law, as necessarily to attach the right to duties. If, however, such goods are afterwards sold or consumed in the country, or incorporated into the general mass of its property, they become retro-actively liable to the payment of duties. In the present case, if the goods had been specifically restored, and afterwards withrawn from the United States by the Claimants, they would have been exempt from duties. But having been sold, by order of the Court, for the general benefit, the duties indissolubly attached, and ought to have been deducted from the proceeds by the Courts below. The decree in this respect must be reversed.